Case 1:19-md-02895-LPS Document 169 Filed 08/10/20 Page 1 of 3 PageID #: 3596




                                           August 10, 2020

VIA HAND DELIVERY

The Honorable Leonard P. Stark
United States District Judge
United States District
Court for the District of Delaware
884 North King Street
Wilmington, DE 19801

       Re:       In re: Sensipar (Cinacalcet Hydrochloride Tablets) Antitrust Litigation, C.A.
                 No. 19-md-02895 (LPS)
                 All Direct Purchaser Actions:
                 César Castillo, Inc. v. Amgen Inc. et. al., C.A. No. 19-cv-00396 (LPS)
                 KPH Healthcare Services, Inc. v. Amgen, Inc., C.A. No. 19-cv-01460 (LPS)
                 All Indirect Purchaser Actions:
                 UFCW Local 1500 Welfare Fund v. Amgen Inc., C.A. No. 19-cv-369 (LPS)
                 Teamsters Local 237 Welfare Fund, et al. v. Amgen Inc., C.A. No. 19-cv-01461
                 (LPS)

Dear Chief Judge Stark:

        On August 5, 2020, Direct Purchaser Plaintiffs and End-Payor Plaintiffs (“Plaintiffs”)
respectfully objected to Magistrate Judge Hall’s July 22, 2020 Report and Recommendation
recommending dismissal of their complaints [D.I. 157; D.I. 120; D.I. 86; D.I. 91; D.I. 71].
Pursuant to “Standing Order for Objections Filed Under Fed. R. Civ. P. 72,” dated October 9,
2013, Plaintiffs are enclosing courtesy copies of the following filings associated with the matter.

             •   Plaintiffs’ Consolidated Class Action Complaint (D.I. 12; Direct Purchaser
                 Actions, D.I. 48 and 15; Indirect Purchaser Actions, D.I. 35 and 17).
             •   Defendants Teva Pharmaceuticals USA, Inc., Watson Laboratories, Inc. and
                 Actavis Pharma, Inc.’s1 Motion to Dismiss (D.I. 31; D.I. 60; D.I. 27; D.I. 42; D.I.
                 23) (the “Teva Motion”)
                     o The Teva Motion (D.I. 31; D.I. 60; D.I. 27; D.I. 42; D.I. 23) and opening
                         brief in support thereof (D.I. 33; D.I. 61; D.I. 28, D.I. 43; D.I. 24), filed
                         October 15, 2019.
                     o Direct Purchaser and End-Payor Plaintiffs’ joint brief in opposition to the
                         Teva Motion, filed December 6, 2019 (D.I. 74, D.I. 81; D.I. 47; D.I. 53; D.I.
                         33).


1
  Defendants Teva Pharmaceuticals USA, Inc., Watson Laboratories, Inc. and Actavis Pharma,
Inc., collectively, are referred to as “Teva.”
Case 1:19-md-02895-LPS Document 169 Filed 08/10/20 Page 2 of 3 PageID #: 3597




                     o Teva’s reply brief in support of the Teva Motion, filed January 10, 2020
                         (D.I. 98; D.I. 94; D.I. 60; D.I. 72; D.I. 51)
             •   Amgen Inc.’s2 Motion to Dismiss Direct Purchaser Plaintiffs’ Consolidated
                 Amended Class Action Complaint (D.I. 27; D.I. 57; D.I. 24) (the “Amgen DPP
                 Motion”).
                     o The Amgen DPP Motion (D.I. 27; D.I. 57; D.I. 24) and opening brief in
                         support thereof (D.I. 28; D.I. 58; D.I. 26), filed October 15, 2019.
                     o Direct Purchaser and End-Payor Plaintiffs’ joint brief in opposition to the
                         Amgen DPP Motion, filed December 6, 2019 (D.I. 72; D.I. 80; D.I. 46; D.I.
                         52; D.I. 32).
                     o Defendant Amgen’s reply brief in support of the Amgen DPP Motion, filed
                         January 10, 2020 (D.I. 99; D.I. 95; D.I. 61).
             •   Amgen Inc.’s Motion to Dismiss Direct Purchaser Plaintiffs’ Consolidated
                 Amended Class Action Complaint (D.I. 30; D.I. 39; D.I. 21) (the “Amgen EPP
                 Motion”).
                     o The Amgen EPP Motion (D.I. 30; D.I. 39; D.I. 21) and opening brief in
                         support thereof (D.I. 32; D.I. 40; D.I. 22).
                     o End-Payor Plaintiffs’ brief in opposition to the Amgen EPP Motion, filed
                         December 6, 2019 (D.I. 76; D.I. 52; D.I. 32)
                     o Defendant Amgen’s reply brief in support of the Amgen EPP Motion, filed
                         January 10, 2020 (D.I. 101; D.I. 72, D.I. 52).
             •   Purchaser Plaintiffs’ Notice of Supplemental Authority, filed December 30, 2019
                 (D.I. 94; D.I. 92; D.I. 58; D.I. 69; D.I. 49)
             •   Purchaser Plaintiffs’ Notice of Supplemental Authority, filed April 28, 2020 (D.I.
                 142; D.I. 116; D.I. 82; D.I. 86; D.I. 66)
             •   Official Transcript of Telephonic Motion to Dismiss Hearing held on April 28,
                 2020, filed by Court Reporter Brian Gaffigan on May 6, 2020 (D.I. 144; D.I. 117;
                 D.I. 83; D.I. 87; D.I. 67)
             •   Defendant Amgen’s Notice of Supplemental Authority, filed June 15, 2020 (D.I.
                 148; D.I. 118; D.I. 84; D.I. 88; D.I. 68)
             •   Letter to the Honorable Jennifer L. Hall from Brian P. Egan regarding EPP Issues,
                 filed July 14, 2020 (D.I. 151; Indirect Purchaser Actions D.I. 90; D.I. 70)
             •   Letter to the Honorable Jennifer L. Hall from Ian Connor Bifferato, filed July 14,
                 2020 (D.I. 152)
             •   Report and Recommendation issued by Magistrate Judge Hall on July 22, 2020
                 (D.I. 157, D.I. 120; D.I. 86; D.I. 91; D.I. 71)
             •   Purchaser Plaintiffs’ Objection to the Report and Recommendation, filed August 5,
                 2020 (D.I. 167; D.I. 125; D.I. 91; D.I. 96; D.I. 76).




2
    Defendant Amgen Inc. is referred to as “Amgen.”
                                                 2
Case 1:19-md-02895-LPS Document 169 Filed 08/10/20 Page 3 of 3 PageID #: 3598




      Counsel for Plaintiffs is available should the Court have any questions.

       Respectfully submitted,                          Respectfully submitted,

         /s/ Ian Connor Bifferato                         /s/ Tiffany J. Cramer
       Ian Connor Bifferato (#3273)                     Tiffany J. Cramer (#4998)
       THE BIFFERATO FIRM, P.A.                         CHIMICLES SCHWARTZ KRINER
       1007 N. Orange Street, 4th Floor                   & DONALDSON-SMITH LLP
       Wilmington, DE 19801                             2711 Centerville Road Suite 201
       (302) 429-0907                                   Wilmington, DE 19808
       cbifferato@tbf.legal                             (302) 656-2500
                                                        tjc@chimicles.com


cc:   Counsel for Amgen (via email)
      Counsel for Teva (via email)




                                               3
